Brooke, J.
(after stating the facts). After a careful perusal of the evidence contained in this record and in particular consideration of the testimony of defendant Teske relative to what passed at the time the option was given to Tromley, we have reached the conclusion that the learned circuit judge was in error in holding that the true consideration was but $3,000. It is, we think, quite evident that defendant Teske intended to act in the transaction for the benefit of his mother, and if he considered the transaction when he secured the deed for one dollar as a valid one, conveying title to himself, it is not apparent why he should have secured his mother’s signature to the option 8 days later. As he now admits in his testimony that he considers himself the trustee for the mortgages as *472well as the cash, we can see no reason why the decree should not compel him to account for that portion of the consideration now retained by him. He should be allowed the $200 paid as commission and such other legitimate expenses as, he has incurred in the transaction. A decree will be entered in this court, charging him with $4,800, less such expenses, upon the amount of which counsel can no doubt agree at the time of the settlement of the decree.
Moore, C. J., and Steere, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.